Citation Nr: 1503642	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  09-16 823	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a concussion.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1983 to May 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  In August 2013 and in April 2014, the case was remanded for additional development and to satisfy notice requirements.

The issue of entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) has been raised by the record (in a November 2014 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The record reflects that the Veteran first filed for Social Security Administration (SSA) disability benefits in March 2006 (as documented by an August 2006 SSA Disability Determination and Transmittal Sheet), and such benefits were denied in a November 2008 decision (which is now of record).  The record also reflects that the Veteran again filed for SSA disability benefits in August 2011 (as documented by a February 2012 SSA Disability Determination and Transmittal Sheet), and such benefits were again denied; however, despite the Board's April 2014 remand instructions to secure all SSA records for the Veteran (to specifically include any decisions denying such benefits), the latter decision denying such benefits is not of record and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board further notes that the Veteran did not respond to a September 2013 letter from the AOJ asking him to complete a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the release of treatment records pertaining to his claimed disabilities (including from Dr. Reyes at the Rockford Clinic), as well as for the release of his records from the appropriate state Workers' Compensation agency; the Board has determined that such records are critical for proper consideration of his claims.  Pursuant to the Board's April 2014 remand instructions, the Veteran was to be informed that he had the remainder of one year from the date of the September 2013 letter to submit the additional evidence or information sought before the case would be processed under 38 C.F.R. § 3.158(a).  Thereafter, however, the AOJ sent the Veteran a letter in April 2014 which reiterated the request outlined in the September 2013 letter, without providing the Veteran notice regarding the provisions of 38 C.F.R. § 3.158(a).  On remand, the AOJ must notify the Veteran that he now has one year from the April 2014 notice letter to submit the additional evidence or information sought before the case will be processed under 38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record from SSA complete copies of all records pertaining to the Veteran's claims for SSA disability benefits, including the decisions denying him such benefits and all medical evidence considered.  If such is provided by disc, the AOJ should print out the records and associate the copies with the record.  Any negative search result is to be noted in the record and communicated to the Veteran.

2.  The Veteran should be advised that he has the remainder of one year from the date of the April 2014 notice letter to submit a release for treatment records pertaining to his claimed disabilities (including from Dr. Reyes at the Rockford Clinic), as well as for his records from the appropriate state Workers' Compensation agency.  He should be advised that his cooperation is paramount, as without it, VA will be unable to obtain critical treatment records from those facilities, and that if he does not timely provide a release for the records sought, the matter will be processed under 38 C.F.R. § 3.158(a).

If the Veteran provides the necessary releases, the AOJ should secure such records.  Negative responses and certifications of unavailability must be associated with the record.  If any private provider does not respond to a VA request for records, the Veteran must be so advised, and also advised that it is his responsibility to ensure that such records are received.

3.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received (to include obtaining an addendum medical opinion if necessary), and then review the record and readjudicate the claims on appeal (under 38 C.F.R. § 3.158(a) if applicable, after a year following the April 2014 issuance of the AOJ's request to the Veteran).  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

